     Case 2:20-cv-00197-TOR       ECF No. 36   filed 12/04/20   PageID.1131 Page 1 of 28




1                                                       HONORABLE THOMAS O. RICE
     LAWRENCE H. HASKELL
2     Prosecuting Attorney
3
     CHRISTOPHER ANDERSON
      Sr. Deputy Prosecuting Attorney
4    Spokane County Prosecuting Attorney’s Office
     W. 1115 Broadway, 2nd Floor
5    Spokane, Washington 99260
     (509) 477-5764
6

7    Attorneys for Defendant Ozzie Knezovich

8                           UNITED STATES DISTRICT COURT
9                        EASTERN DISTRICT OF WASHINGTON
10
       CHRIST’S CHURCH OF MT.                       )
11     SPOKANE; WESTGATE CHAPEL,                    )     No. 2:20-CV-197-TOR
                                                    )
12                         Plaintiffs,              )     DEFENDANT OZZIE
       v.                                           )     KNEZOVICH’S ANSWER
13
                                                    )     AND AFFIRMATIVE
14     JAY INSLEE, et al.                           )     DEFENSES TO SECOND
                                                    )     AMENDED COMPLAINT
15                         Defendants.              )
16                               ***************
17
            COME NOW, LAWRENCE H. HASKELL, Prosecuting Attorney in and for
18
     Spokane County, by and through Deputy Prosecuting Attorney Christopher Anderson,
19
     representing Defendant Ozzie Knezovich (hereinafter referred to as “Defendant”),
20

21   and in response to the allegations contained in Plaintiffs’ Second Amended Verified

22   Complaint (hereinafter referred to as “Complaint”) admits, denies, and allege as
23   follows:
24   DEFENDANT OZZIE KNEZOVICH’S SECOND AMENDED
     ANSWER & AFFIRMATIVE DEFENSES – Page 1 of 28
     Case 2:20-cv-00197-TOR       ECF No. 36     filed 12/04/20   PageID.1132 Page 2 of 28




1
                                       INTRODUCTION
2

3
           1.     In answering the allegations contained in Paragraph 1 of Plaintiffs’

4    Second Amended Complaint, Paragraph 1 asserts legal conclusions to which no

5    response is required. To the extent a response is required, it is denied.
6
           2.     In answering the allegations contained in Paragraph 2 of Plaintiffs’
7
     Second Amended Complaint, Paragraph 2 asserts legal conclusions to which no
8
     response is required. To the extent a response is required, it is denied.
9

10
           3.     In answering the allegations contained in Paragraph 3 of Plaintiffs’

11   Second Amended Complaint, Paragraph 3 asserts legal conclusions to which no

12   response is required. To the extent a response is required, it is denied.
13
           4.     In answering the allegations contained in Paragraph 4 of Plaintiffs’
14
     Second Amended Complaint, Paragraph 4 asserts legal conclusions to which no
15
     response is required. To the extent a response is required, it is denied.
16

17
           5.     In answering the allegations contained in Paragraph 5 of Plaintiffs’

18   Second Amended Complaint, Defendant denies that Paragraph 5 accurately describes

19   Washington’s Phased Reopening Plan. To the extent further response is required, it is
20
     denied.
21
           6.     In answering the allegations contained in Paragraph 6 of Plaintiffs’
22
     Second Amended Complaint, Defendant denies that Paragraph 6 accurately describes
23

24   DEFENDANT OZZIE KNEZOVICH’S SECOND AMENDED
     ANSWER & AFFIRMATIVE DEFENSES – Page 2 of 28
     Case 2:20-cv-00197-TOR       ECF No. 36     filed 12/04/20   PageID.1133 Page 3 of 28




1    Washington’s Phased Reopening Plan. To the extent further response is required, it is
2    denied.
3
           7.     In answering the allegations contained in Paragraph 7 of Plaintiffs’
4
     Second Amended Complaint, Defendant is without knowledge or information
5
     sufficient to form a belief as to the truth thereof and on that ground denies the same.
6

7          8.     In answering the allegations contained in Paragraph 8 of Plaintiffs’

8    Second Amended Complaint, Defendant is without knowledge or information
9    sufficient to form a belief as to the truth thereof and on that ground denies the same.
10
           9.     In answering the allegations contained in Paragraph 9 of Plaintiffs’
11
     Second Amended Complaint, Paragraph 9 asserts legal conclusions to which no
12
     response is required. To the extent a response is required, it is denied.
13

14         10.    In answering the allegations contained in Paragraph 10 of Plaintiffs’

15   Second Amended Complaint, Paragraph 10 asserts legal conclusions to which no
16   response is required. To the extent a response is required, it is denied.
17
           11.    In answering the allegations contained in Paragraph 11 of Plaintiffs’
18
     Second Amended Complaint, Defendant is without knowledge or information
19
     sufficient to form a belief as to the truth thereof and on that ground denies the same.
20

21         12.    In answering the allegations contained in Paragraph 12 of Plaintiffs’

22   Second Amended Complaint, Defendant denies the same.
23

24   DEFENDANT OZZIE KNEZOVICH’S SECOND AMENDED
     ANSWER & AFFIRMATIVE DEFENSES – Page 3 of 28
     Case 2:20-cv-00197-TOR        ECF No. 36    filed 12/04/20   PageID.1134 Page 4 of 28




1                               JURISDICTION AND VENUE
2           13.    In answering the allegations contained in Paragraph 13 of Plaintiffs’
3
     Second Amended Complaint, Defendant admits that this lawsuit raises a federal
4
     question under the United States Constitution and 42 U.S.C. §1983. The remainder of
5
     Paragraph 13 asserts legal conclusions to which no response is required. To the extent
6

7    a response is required, it is denied.

8           14.    In answering the allegations contained in Paragraph 14 of Plaintiffs’
9    Second Amended Complaint, Paragraph 14 asserts legal conclusions to which no
10
     response is required. To the extent a response is required, it is denied.
11
            15.    In answering the allegations contained in Paragraph 15 of Plaintiffs’
12
     Second Amended Complaint, Paragraph 15 asserts legal conclusions to which no
13

14   response is required. To the extent a response is required, it is denied.

15          16.    In answering the allegations contained in Paragraph 16 of Plaintiffs’
16   Second Amended Complaint, Paragraph 16 asserts legal conclusions to which no
17
     response is required. To the extent a response is required, it is denied.
18
            17.    In answering the allegations contained in Paragraph 17 of Plaintiffs’
19
     Second Amended Complaint, Paragraph 17 asserts legal conclusions to which no
20

21   response is required. To the extent a response is required, it is denied.

22

23

24   DEFENDANT OZZIE KNEZOVICH’S SECOND AMENDED
     ANSWER & AFFIRMATIVE DEFENSES – Page 4 of 28
     Case 2:20-cv-00197-TOR       ECF No. 36     filed 12/04/20   PageID.1135 Page 5 of 28




1                                           PARTIES
2          18.    In answering the allegations contained in Paragraph 18 of Plaintiffs’
3
     Second Amended Complaint, is without knowledge or information sufficient to form
4
     a belief as to the truth thereof and on that ground denies the same.
5
           19.    In answering the allegations contained in Paragraph 19 of Plaintiffs’
6

7    Second Amended Complaint, Defendant is without knowledge or information

8    sufficient to form a belief as to the truth thereof and on that ground denies the same.
9          20.    In answering the allegations contained in the first sentence of Paragraph
10
     20 of Plaintiffs’ Second Amended Complaint, Defendant admits the same. The
11
     remaining allegations in Paragraph 20 assert legal conclusions to which no response is
12
     required. To the extent a further response is required, it is denied.
13

14         21.    In answering the allegations contained in the first sentence of Paragraph

15   21 of Plaintiffs’ Second Amended Complaint, Defendant admits the same. The
16   remaining allegations in Paragraph 21 assert legal conclusions to which no response is
17
     required. To the extent a further response is required, it is denied.
18
           22.    In answering the allegations contained in the first sentence of Paragraph
19
     22 of Plaintiffs’ Second Amended Complaint, Defendant admits the same. The
20

21   remaining allegations in Paragraph 22 assert legal conclusions to which no response is

22   required. To the extent a further response is required, it is denied.
23         23.    In answering the allegations contained in the first sentence of Paragraph
24   DEFENDANT OZZIE KNEZOVICH’S SECOND AMENDED
     ANSWER & AFFIRMATIVE DEFENSES – Page 5 of 28
     Case 2:20-cv-00197-TOR       ECF No. 36     filed 12/04/20   PageID.1136 Page 6 of 28




1    23 of Plaintiffs’ Second Amended Complaint, Defendant admits the same. The
2    remaining allegations in Paragraph 23 assert legal conclusions to which no response is
3
     required. To the extent a further response is required, it is denied.
4
           24.    In answering the allegations contained in the first sentence of Paragraph
5
     24 of Plaintiffs’ Second Amended Complaint, Defendant admits the same. The
6

7    remaining allegations in Paragraph 24 assert legal conclusions to which no response is

8    required. To the extent a further response is required, it is denied.
9          25.    In answering the allegations contained in the first sentence of Paragraph
10
     25 of Plaintiffs’ Second Amended Complaint, Defendant admits the same. The
11
     remaining allegations in Paragraph 25 assert legal conclusions to which no response is
12
     required. To the extent a further response is required, it is denied.
13

14                               FACTUAL ALLEGATIONS

15                                        The Churches
16         26.    In answering the allegations contained in Paragraph 26 of Plaintiffs’
17
     Second Amended Complaint, Defendant is without knowledge or information
18
     sufficient to form a belief as to the truth thereof and on that ground denies the same.
19
           27.    In answering the allegations contained in Paragraph 27 of Plaintiffs’
20

21   Second Amended Complaint, Defendant is without knowledge or information

22   sufficient to form a belief as to the truth thereof and on that ground denies the same.
23         28.    In answering the allegations contained in Paragraph 28 of Plaintiffs’
24   DEFENDANT OZZIE KNEZOVICH’S SECOND AMENDED
     ANSWER & AFFIRMATIVE DEFENSES – Page 6 of 28
     Case 2:20-cv-00197-TOR       ECF No. 36    filed 12/04/20   PageID.1137 Page 7 of 28




1    Second Amended Complaint, Defendant is without knowledge or information
2    sufficient to form a belief as to the truth thereof and on that ground denies the same.
3
           29.    In answering the allegations contained in Paragraph 29 of Plaintiffs’
4
     Second Amended Complaint, Defendant is without knowledge or information
5
     sufficient to form a belief as to the truth thereof and on that ground denies the same.
6

7          30.    In answering the allegations contained in Paragraph 30 of Plaintiffs’

8    Second Amended Complaint, Defendant is without knowledge or information
9    sufficient to form a belief as to the truth thereof and on that ground denies the same.
10
           31.    In answering the allegations contained in Paragraph 31 of Plaintiffs’
11
     Second Amended Complaint, Defendant is without knowledge or information
12
     sufficient to form a belief as to the truth thereof and on that ground denies the same.
13

14         32.    In answering the allegations contained in Paragraph 32 of Plaintiffs’

15   Second Amended Complaint, Defendant is without knowledge or information
16   sufficient to form a belief as to the truth thereof and on that ground denies the same.
17
           33.    In answering the allegations contained in Paragraph 33 of Plaintiffs’
18
     Second Amended Complaint, Defendant is without knowledge or information
19
     sufficient to form a belief as to the truth thereof and on that ground denies the same.
20

21                  The Churches’ Plans to Resume In-Person Services

22         34.    In answering the allegations contained in Paragraph 34 of Plaintiffs’
23   Second Amended Complaint, Defendant is without knowledge or information
24   DEFENDANT OZZIE KNEZOVICH’S SECOND AMENDED
     ANSWER & AFFIRMATIVE DEFENSES – Page 7 of 28
     Case 2:20-cv-00197-TOR       ECF No. 36    filed 12/04/20   PageID.1138 Page 8 of 28




1    sufficient to form a belief as to the truth thereof and on that ground denies the same.
2          35.    In answering the allegations contained in Paragraph 35 of Plaintiffs’
3
     Second Amended Complaint, Defendant is without knowledge or information
4
     sufficient to form a belief as to the truth thereof and on that ground denies the same.
5
           36.    In answering the allegations contained in Paragraph 36 of Plaintiffs’
6

7    Second Amended Complaint, Defendant is without knowledge or information

8    sufficient to form a belief as to the truth thereof and on that ground denies the same.
9          37.    In answering the allegations contained in Paragraph 37 of Plaintiffs’
10
     Second Amended Complaint, Defendant is without knowledge or information
11
     sufficient to form a belief as to the truth thereof and on that ground denies the same.
12
           38.    In answering the allegations contained in Paragraph 38 of Plaintiffs’
13

14   Second Amended Complaint, Defendant is without knowledge or information

15   sufficient to form a belief as to the truth thereof and on that ground denies the same.
16         39.    In answering the allegations contained in Paragraph 39 of Plaintiffs’
17
     Second Amended Complaint, Defendant is without knowledge or information
18
     sufficient to form a belief as to the truth thereof and on that ground denies the same.
19
           40.    In answering the allegations contained in Paragraph 40 of Plaintiffs’
20

21   Second Amended Complaint, Defendant is without knowledge or information

22   sufficient to form a belief as to the truth thereof and on that ground denies the same.
23         41.    In answering the allegations contained in Paragraph 41 of Plaintiffs’
24   DEFENDANT OZZIE KNEZOVICH’S SECOND AMENDED
     ANSWER & AFFIRMATIVE DEFENSES – Page 8 of 28
     Case 2:20-cv-00197-TOR       ECF No. 36    filed 12/04/20   PageID.1139 Page 9 of 28




1    Second Amended Complaint, Defendant is without knowledge or information
2    sufficient to form a belief as to the truth thereof and on that ground denies the same.
3
           42.    In answering the allegations contained in Paragraph 42 of Plaintiffs’
4
     Second Amended Complaint, Defendant is without knowledge or information
5
     sufficient to form a belief as to the truth thereof and on that ground denies the same.
6

7          43.    In answering the allegations contained in Paragraph 43 of Plaintiffs’

8    Second Amended Complaint, Defendant is without knowledge or information
9    sufficient to form a belief as to the truth thereof and on that ground denies the same.
10
           44.    In answering the allegations contained in Paragraph 45 of Plaintiffs’
11
     Second Amended Complaint, Defendant is without knowledge or information
12
     sufficient to form a belief as to the truth thereof and on that ground denies the same.
13

14         45.    In answering the allegations contained in Paragraph 45 of Plaintiffs’

15   Second Amended Complaint, Defendant is without knowledge or information
16   sufficient to form a belief as to the truth thereof and on that ground denies the same.
17
           46.    In answering the allegations contained in Paragraph 46 of Plaintiffs’
18
     Second Amended Complaint, Defendant is without knowledge or information
19
     sufficient to form a belief as to the truth thereof and on that ground denies the same.
20

21                            The Governor’s Covid-19 Orders

22         47.    In answering the allegations contained in Paragraph 47 of Plaintiffs’
23   Second Amended Complaint, the documents speak for themselves.
24   DEFENDANT OZZIE KNEZOVICH’S SECOND AMENDED
     ANSWER & AFFIRMATIVE DEFENSES – Page 9 of 28
     Case 2:20-cv-00197-TOR       ECF No. 36    filed 12/04/20   PageID.1140 Page 10 of 28




1          48.    In answering the allegations contained in Paragraph 48 of Plaintiffs’
2    Second Amended Complaint, the documents speak for themselves.
3
           49.    In answering the allegations contained in Paragraph 49 of Plaintiffs’
4
     Second Amended Complaint, the documents speak for themselves.
5
           50.    In answering the allegations contained in Paragraph 50 of Plaintiffs’
6

7    Second Amended Complaint, the documents speak for themselves.

8          51.    In answering the allegations contained in Paragraph 51 of Plaintiffs’
9    Second Amended Complaint, Defendant is without knowledge or information
10
     sufficient to form a belief as to the truth thereof and on that ground denies the same.
11
                                   The Stay-At-Home Order
12
           52.    In answering the allegations contained in Paragraph 52 of Plaintiffs’
13

14   Second Amended Complaint, the documents speak for themselves.

15         53.    In answering the allegations contained in Paragraph 53 of Plaintiffs’
16   Second Amended Complaint, Paragraph 53 asserts legal conclusions to which no
17
     response is required. To the extent a response is required, it is denied.
18
           54.    In answering the allegations contained in Paragraph 54 of Plaintiffs’
19
     Second Amended Complaint, the documents speak for themselves.
20

21         55.    In answering the allegations contained in Paragraph 55 of Plaintiffs’

22   Second Amended Complaint, the documents speak for themselves.
23         56.    In answering the allegations contained in Paragraph 56 of Plaintiffs’
24   DEFENDANT OZZIE KNEZOVICH’S SECOND AMENDED
     ANSWER & AFFIRMATIVE DEFENSES – Page 10 of 28
     Case 2:20-cv-00197-TOR      ECF No. 36     filed 12/04/20   PageID.1141 Page 11 of 28




1    Second Amended Complaint, the documents speak for themselves.
2          57.    In answering the allegations contained in Paragraph 57 of Plaintiffs’
3
     Second Amended Complaint, the documents speak for themselves.
4
           58.    In answering the allegations contained in Paragraph 58 of Plaintiffs’
5
     Second Amended Complaint, the documents speak for themselves.
6

7          59.    In answering the allegations contained in Paragraph 59 of Plaintiffs’

8    Second Amended Complaint, the documents speak for themselves.
9          60.    In answering the allegations contained in Paragraph 60 of Plaintiffs’
10
     Second Amended Complaint, the documents speak for themselves.
11
           61.    In answering the allegations contained in Paragraph 61 of Plaintiffs’
12
     Second Amended Complaint, Defendant admits that Proclamation 20-25 was
13

14   originally set to expire on April 6, 2020. The Governor amended and extended

15   Proclamation 20-15 in Proclamations 20-25.1, 20-25-2, and 20-25.3. Defendant denies
16   that Proclamation 20-25 expired on May 31. On May 31, the Governor amended and
17
     extended Proclamations 20-25, 20-25.1, 20-25.2, and 20-25.3 (Stay Home – Stay
18
     Healthy) in Proclamation 20-25.4, which was renamed the Safe Start – Stay Healthy
19
     Proclamation. Except as expressly admitted above, all remaining allegations in
20

21   Paragraph 61 are denied.

22                               The Original Reopening Plan
23         62.    In answering the allegations contained in Paragraph 62 of Plaintiffs’
24   DEFENDANT OZZIE KNEZOVICH’S SECOND AMENDED
     ANSWER & AFFIRMATIVE DEFENSES – Page 11 of 28
     Case 2:20-cv-00197-TOR      ECF No. 36     filed 12/04/20   PageID.1142 Page 12 of 28




1    Second Amended Complaint, the documents speak for themselves.
2          63.    In answering the allegations contained in Paragraph 63 of Plaintiffs’
3
     Second Amended Complaint, the documents speak for themselves.
4
           64.    In answering the allegations contained in Paragraph 64 of Plaintiffs’
5
     Second Amended Complaint, the documents speak for themselves.
6

7          65.    In answering the allegations contained in Paragraph 65 of Plaintiffs’

8    Second Amended Complaint, the documents speak for themselves.
9          66.    In answering the allegations contained in Paragraph 66 of Plaintiffs’
10
     Second Amended Complaint, the documents speak for themselves.
11
           67.    In answering the allegations contained in Paragraph 67 of Plaintiffs’
12
     Second Amended Complaint, the documents speak for themselves.
13

14         68.    In answering the allegations contained in Paragraph 68 of Plaintiffs’

15   Second Amended Complaint, the documents speak for themselves.
16         69.    In answering the allegations contained in Paragraph 69 of Plaintiffs’
17
     Second Amended Complaint, the documents speak for themselves.
18
           70.    In answering the allegations contained in Paragraph 70 of Plaintiffs’
19
     Second Amended Complaint, the documents speak for themselves.
20

21                               The Church Gathering Ban

22         71.    In answering the allegations contained in Paragraph 71 of Plaintiffs’
23   Second Amended Complaint, Defendant admits the same.
24   DEFENDANT OZZIE KNEZOVICH’S SECOND AMENDED
     ANSWER & AFFIRMATIVE DEFENSES – Page 12 of 28
     Case 2:20-cv-00197-TOR      ECF No. 36     filed 12/04/20   PageID.1143 Page 13 of 28




1          72.    In answering the allegations contained in Paragraph 72 of Plaintiffs’
2    Second Amended Complaint, Defendant admits the first sentence of Exhibit 13
3
     references “’superspreader’ events.” Except as expressly admitted above, all
4
     remaining allegations in Paragraph 72 are denied.
5
           73.    In answering the allegations contained in Paragraph 73 of Plaintiffs’
6

7    Second Amended Complaint, Defendant admits Governor Inslee issued “Phase 1 and

8    2 Religious and Faith-based Organization COVID-19 Requirements” attached as
9    Exhibit 14. Defendant affirmatively alleges that Exhibit 14 was superseded by new
10
     guidance from the Governor issued on June 18, 2020, October 21, 2020, and
11
     November 15, 2020. Except as expressly admitted above, all remaining allegations in
12
     Paragraph 73 are denied.
13

14         74.    In answering the allegations contained in Paragraph 74 of Plaintiffs’

15   Second Amended Complaint, Defendant admits Governor Inslee issued “Phase 1 and
16   2 Religious and Faith-based Organization COVID-19 Requirements” attached as
17
     Exhibit 15. Defendant affirmatively alleges that updated guidance was issued by
18
     Governor Inslee on November 15, 2020. Except as expressly admitted above, all
19
     remaining allegations in Paragraph 74 are denied.
20

21         75.    In answering the allegations contained in Paragraph 75 of Plaintiffs’

22   Second Amended Complaint, Defendant admits the Governor Inslee’s October 21,
23   2020, “Phase 1 and 2 Religious and Faith-based Organization COVID-19
24   DEFENDANT OZZIE KNEZOVICH’S SECOND AMENDED
     ANSWER & AFFIRMATIVE DEFENSES – Page 13 of 28
     Case 2:20-cv-00197-TOR      ECF No. 36     filed 12/04/20   PageID.1144 Page 14 of 28




1    Requirements” limits indoor religious services to “25% capacity or 200 individuals,
2    whichever is less.” Defendant denies that the October 21, 2020, “Phase 1 and 2
3
     Religious and Faith-based Organization COVID-19 Requirements,” is the “current
4
     religious guidance” issued by the Governor. Except as expressly admitted above, all
5
     remaining allegations in Paragraph 75 are denied.
6

7          76.    In answering the allegations contained in Paragraph 76 of Plaintiffs’

8    Second Amended Complaint, Defendant admits the same.
9                                The Current Reopening Plan
10
           77.    In answering the allegations contained in Paragraph 77 of Plaintiffs’
11
     Second Amended Complaint, Defendant admits the same.
12
           78.    In answering the allegations contained in Paragraph 78 of Plaintiffs’
13

14   Second Amended Complaint, Defendant admits that the effective date of Proclamation

15   20-25.7 begins July 24, 2020, and lasts “until the state of emergency, issued on
16   February 29, 2020, pursuant to Proclamation 20-05, is rescinded or until this order is
17
     amended or rescinded.” On November 15, 2020, the Governor issued Proclamation
18
     20-25.8, which modified earlier Proclamations until December 14, 2020, “unless
19
     otherwise extended.” Except as expressly admitted above, all remaining allegations in
20

21   Paragraph 78 are denied.

22         79.    In answering the allegations contained in Paragraph 79 of Plaintiffs’
23   Second Amended Complaint, Defendant admits that Proclamation 20-25.7 provides
24   DEFENDANT OZZIE KNEZOVICH’S SECOND AMENDED
     ANSWER & AFFIRMATIVE DEFENSES – Page 14 of 28
     Case 2:20-cv-00197-TOR       ECF No. 36    filed 12/04/20   PageID.1145 Page 15 of 28




1    that guidance governing various activities “may be updated or modified as the science
2    and data support.” Defendant denies that Proclamation 20-25.7 references religious
3
     services. Except as expressly admitted above, all remaining allegations are denied.
4
           80.    In answering the allegations contained in Paragraph 80 of Plaintiffs’
5
     Second Amended Complaint, Paragraph 80 asserts legal conclusions to which no
6

7    response is required. To the extent a response is required, it is denied.

8          81.    In answering the allegations contained in Paragraph 81 of Plaintiffs’
9    Second Amended Complaint, the documents speak for themselves.
10
           82.    In answering the allegations contained in Paragraph 82 of Plaintiffs’
11
     Second Amended Complaint, Paragraph 82 asserts legal conclusions to which no
12
     response is required. To the extent a response is required, it is denied.
13

14         83.    In answering the allegations contained in Paragraph 83 of Plaintiffs’

15   Second Amended Complaint, Paragraph 83 asserts legal conclusions to which no
16   response is required. To the extent a response is required, it is denied.
17
           84.    In answering the allegations contained in Paragraph 84 of Plaintiffs’
18
     Second Amended Complaint, Paragraph 84 asserts legal conclusions to which no
19
     response is required. To the extent a response is required, it is denied.
20

21         85.    In answering the allegations contained in Paragraph 85 of Plaintiffs’

22   Second Amended Complaint, Paragraph 85 asserts legal conclusions to which no
23   response is required. To the extent a response is required, it is denied.
24   DEFENDANT OZZIE KNEZOVICH’S SECOND AMENDED
     ANSWER & AFFIRMATIVE DEFENSES – Page 15 of 28
     Case 2:20-cv-00197-TOR       ECF No. 36    filed 12/04/20   PageID.1146 Page 16 of 28




1          86.    In answering the allegations contained in Paragraph 86 of Plaintiffs’
2    Second Amended Complaint, Paragraph 86 asserts legal conclusions to which no
3
     response is required. To the extent a response is required, it is denied.
4
           87.    In answering the allegations contained in Paragraph 87 of Plaintiffs’
5
     Second Amended Complaint, Paragraph 87 asserts legal conclusions to which no
6

7    response is required. To the extent a response is required, it is denied.

8                         Secular Exceptions to the Gathering Bans
9          88.    In answering the allegations contained in Paragraph 88 of Plaintiffs’
10
     Second Amended Complaint, Paragraph 88 asserts legal conclusions to which no
11
     response is required. To the extent a response is required, it is denied.
12
           89.    In answering the allegations contained in Paragraph 89 of Plaintiffs’
13

14   Second Amended Complaint, Paragraph 89 asserts legal conclusions to which no

15   response is required. To the extent a response is required, it is denied.
16         90.    In answering the allegations contained in Paragraph 90 of Plaintiffs’
17
     Second Amended Complaint, Paragraph 90 asserts legal conclusions to which no
18
     response is required. To the extent a response is required, it is denied.
19
           91.    In answering the allegations contained in Paragraph 91 of Plaintiffs’
20

21   Second Amended Complaint, Paragraph 91 asserts legal conclusions to which no

22   response is required. To the extent a response is required, it is denied.
23         92.    In answering the allegations contained in Paragraph 92 of Plaintiffs’
24   DEFENDANT OZZIE KNEZOVICH’S SECOND AMENDED
     ANSWER & AFFIRMATIVE DEFENSES – Page 16 of 28
     Case 2:20-cv-00197-TOR       ECF No. 36    filed 12/04/20   PageID.1147 Page 17 of 28




1    Second Amended Complaint, Paragraph 92 asserts legal conclusions to which no
2    response is required. To the extent a response is required, it is denied.
3
           93.    In answering the allegations contained in Paragraph 93 of Plaintiffs’
4
     Second Amended Complaint, Paragraph 93 asserts legal conclusions to which no
5
     response is required. To the extent a response is required, it is denied.
6

7          94.    In answering the allegations contained in Paragraph 94 of Plaintiffs’

8    Second Amended Complaint, Paragraph 94 asserts legal conclusions to which no
9    response is required. To the extent a response is required, it is denied.
10
           95.    In answering the allegations contained in Paragraph 95 of Plaintiffs’
11
     Second Amended Complaint, Paragraph 95 asserts legal conclusions to which no
12
     response is required. To the extent a response is required, it is denied.
13

14         96.    In answering the allegations contained in Paragraph 96 of Plaintiffs’

15   Second Amended Complaint, Paragraph 96 asserts legal conclusions to which no
16   response is required. To the extent a response is required, it is denied.
17
           97.    In answering the allegations contained in Paragraph 97 of Plaintiffs’
18
     Second Amended Complaint, Paragraph 97 asserts legal conclusions to which no
19
     response is required. To the extent a response is required, it is denied.
20

21         98.    In answering the allegations contained in Paragraph 98 of Plaintiffs’

22   Second Amended Complaint, Paragraph 98 asserts legal conclusions to which no
23   response is required. To the extent a response is required, it is denied.
24   DEFENDANT OZZIE KNEZOVICH’S SECOND AMENDED
     ANSWER & AFFIRMATIVE DEFENSES – Page 17 of 28
     Case 2:20-cv-00197-TOR        ECF No. 36     filed 12/04/20   PageID.1148 Page 18 of 28




1           99. In answering the allegations contained in Paragraph 99 of Plaintiffs’ Second
2    Amended Complaint, Defendant is without knowledge or information sufficient to
3
     form a belief as to the truth thereof and on that ground denies the same.
4
            100. In answering the allegations contained in Paragraph 100 of Plaintiffs’
5
     Second Amended Complaint, the first sentence asserts legal conclusions to which no
6

7    response is required. To the extent a response is required, it is denied. Defendant

8    admits the allegation in the second sentence of Paragraph 100. Defendant is without
9    knowledge or information sufficient to form a belief as to the truth of the allegation in
10
     the third sentence of Paragraph 100, thereof and on that ground denies the same.
11
            101. In answering the allegations contained in Paragraph 101 of Plaintiffs’
12
     Second Amended Complaint, Defendant is without knowledge or information
13

14   sufficient to form a belief as to the truth thereof and on that ground denies the same.

15          102. In answering the allegations contained in Paragraph 102 of Plaintiffs’
16   Second Amended Complaint, Defendant is without knowledge or information
17
     sufficient to form a belief as to the truth of the allegations in the first sentence, thereof
18
     and on that ground denies the same. In answering the remaining allegations in
19
     Paragraph 102, the documents speak for themselves and require no answer.
20

21          103. In answering the allegations contained in Paragraph 103 of Plaintiffs’

22   Second Amended Complaint, Defendant is without knowledge or information
23   sufficient to form a belief as to the truth thereof and on that ground denies the same.
24   DEFENDANT OZZIE KNEZOVICH’S SECOND AMENDED
     ANSWER & AFFIRMATIVE DEFENSES – Page 18 of 28
     Case 2:20-cv-00197-TOR       ECF No. 36    filed 12/04/20   PageID.1149 Page 19 of 28




1          104. In answering the allegations contained in Paragraph 104 of Plaintiffs’
2    Second Amended Complaint, Defendant is without knowledge or information
3
     sufficient to form a belief as to the truth thereof and on that ground denies the same.
4
           105. In answering the allegations contained in Paragraph 105 of Plaintiffs’
5
     Second Amended Complaint, Defendant is without knowledge or information
6

7    sufficient to form a belief as to the truth thereof and on that ground denies the same.

8          106. In answering the allegations contained in Paragraph 106 of Plaintiffs’
9    Second Amended Complaint, Paragraph 106 asserts legal conclusions to which no
10
     response is required. To the extent a response is required, it is denied.
11
           107. In answering the allegations contained in Paragraph 107 of Plaintiffs’
12
     Second Amended Complaint, Paragraph 107 asserts legal conclusions to which no
13

14   response is required. To the extent a response is required, it is denied.

15         108. In answering the allegations contained in Paragraph 108 of Plaintiffs’
16   Second Amended Complaint, Paragraph 108 asserts legal conclusions to which no
17
     response is required. To the extent a response is required, it is denied.
18
           109. In answering the allegations contained in Paragraph 109 of Plaintiffs’
19
     Second Amended Complaint, Defendant is without knowledge or information
20

21   sufficient to form a belief as to the truth thereof and on that ground denies the same.

22

23

24   DEFENDANT OZZIE KNEZOVICH’S SECOND AMENDED
     ANSWER & AFFIRMATIVE DEFENSES – Page 19 of 28
     Case 2:20-cv-00197-TOR       ECF No. 36    filed 12/04/20   PageID.1150 Page 20 of 28




1                 Defendants’ Credible Threats and Actions to enforce the
                        COVID-19 executive Orders and Guidance
2

3
           110. In answering the allegations contained in Paragraph 110 of Plaintiffs’

4    Second Amended Complaint, Defendant denies that the Defendant or the Spokane

5    County Sheriff’s Office has issued any threats of enforcement to Plaintiffs. As to the
6
     remaining allegations in Paragraph 110, Defendant is without knowledge or
7
     information sufficient to form a belief as to the truth thereof and on that ground denies
8
     the same.
9

10
           111. In answering the allegations contained in Paragraph 111 of Plaintiffs’

11   Second Amended Complaint, Defendant is without knowledge or information

12   sufficient to form a belief as to the truth thereof and on that ground denies the same.
13
                                   LEGAL ALLEGATIONS
14
           112. In answering the allegations contained in Paragraph 112 of Plaintiffs’
15
     Second Amended Complaint, Paragraphs 112 asserts legal conclusions to which no
16

17
     response is required. To the extent a response is required, it is denied.

18         113. In answering the allegations contained in Paragraph 113 of Plaintiffs’

19   Second Amended Complaint, Paragraphs 113 asserts legal conclusions to which no
20
     response is required. To the extent a response is required, it is denied.
21
           114. In answering the allegations contained in Paragraph 114 of Plaintiffs’
22
     Second Amended Complaint, Paragraphs 114 asserts legal conclusions to which no
23

24   DEFENDANT OZZIE KNEZOVICH’S SECOND AMENDED
     ANSWER & AFFIRMATIVE DEFENSES – Page 20 of 28
     Case 2:20-cv-00197-TOR       ECF No. 36    filed 12/04/20   PageID.1151 Page 21 of 28




1    response is required. To the extent a response is required, it is denied.
2          115. In answering the allegations contained in Paragraph 115 of Plaintiffs’
3
     Second Amended Complaint, Paragraphs 115 asserts legal conclusions to which no
4
     response is required. To the extent a response is required, it is denied.
5
           116. In answering the allegations contained in Paragraph 116 of Plaintiffs’
6

7    Second Amended Complaint, Paragraphs 116 asserts legal conclusions to which no

8    response is required. To the extent a response is required, it is denied.
9                                           COUNT I
10
                 Violation of the First Amendment to the U.S. Constitution
11                                      (Free Exercise)

12         117. Defendant realleges each and every previous answers as if fully set forth
13
     herein.
14
           118. In answering the allegations contained in Paragraph 118 of Plaintiffs’
15
     Second Amended Complaint, Defendant is without knowledge or information
16

17
     sufficient to form a belief as to the truth thereof and on that ground denies the same.

18         119. In answering the allegations contained in Paragraph 119 of Plaintiffs’

19   Second Amended Complaint, Defendant is without knowledge or information
20
     sufficient to form a belief as to the truth thereof and on that ground denies the same.
21
           120. In answering the allegations contained in Paragraph 120 of Plaintiffs’
22
     Second Amended Complaint, Paragraph 120 asserts legal conclusions to which no
23

24   DEFENDANT OZZIE KNEZOVICH’S SECOND AMENDED
     ANSWER & AFFIRMATIVE DEFENSES – Page 21 of 28
     Case 2:20-cv-00197-TOR       ECF No. 36    filed 12/04/20   PageID.1152 Page 22 of 28




1    response is required. To the extent a response is required, it is denied.
2          121. In answering the allegations contained in Paragraph 121 of Plaintiffs’
3
     Second Amended Complaint, Paragraph 121 asserts legal conclusions to which no
4
     response is required. To the extent a response is required, it is denied.
5
           122. In answering the allegations contained in Paragraph 122 of Plaintiffs’
6

7    Second Amended Complaint, Paragraph 122 asserts legal conclusions to which no

8    response is required. To the extent a response is required, it is denied.
9          123. In answering the allegations contained in Paragraph 123 of Plaintiffs’
10
     Second Amended Complaint, Paragraph 123 asserts legal conclusions to which no
11
     response is required. To the extent a response is required, it is denied.
12
           124. In answering the allegations contained in Paragraph 124 of Plaintiffs’
13

14   Second Amended Complaint, Paragraph 124 asserts legal conclusions to which no

15   response is required. To the extent a response is required, it is denied.
16         125. In answering the allegations contained in Paragraph 125 of Plaintiffs’
17
     Second Amended Complaint, Paragraph 125 asserts legal conclusions to which no
18
     response is required. To the extent a response is required, it is denied.
19
           126. In answering the allegations contained in Paragraph 126 of Plaintiffs’
20

21   Second Amended Complaint, Paragraph 126 asserts legal conclusions to which no

22   response is required. To the extent a response is required, it is denied.
23         127. In answering the allegations contained in Paragraph 127 of Plaintiffs’
24   DEFENDANT OZZIE KNEZOVICH’S SECOND AMENDED
     ANSWER & AFFIRMATIVE DEFENSES – Page 22 of 28
     Case 2:20-cv-00197-TOR       ECF No. 36    filed 12/04/20   PageID.1153 Page 23 of 28




1    Second Amended Complaint, Paragraph 127 asserts legal conclusions to which no
2    response is required. To the extent a response is required, it is denied.
3
                                           COUNT II
4
                 Violation of the First Amendment to the U.S. Constitution
5                                    (Right to Assemble)
6
           128. Defendant realleges each and every previous answers as if fully set forth
7
     herein.
8
           129. In answering the allegations contained in Paragraph 129 of Plaintiffs’
9

10
     Second Amended Complaint, Paragraph 129 asserts legal conclusions to which no

11   response is required. To the extent a response is required, it is denied.

12         130. In answering the allegations contained in Paragraph 130 of Plaintiffs’
13
     Second Amended Complaint, Paragraph 130 asserts legal conclusions to which no
14
     response is required. To the extent a response is required, it is denied.
15
           131. In answering the allegations contained in Paragraph 131 of Plaintiffs’
16

17
     Second Amended Complaint, Paragraph 131 asserts legal conclusions to which no

18   response is required. To the extent a response is required, it is denied.

19         132. In answering the allegations contained in Paragraph 132 of Plaintiffs’
20
     Second Amended Complaint, Paragraph 132 asserts legal conclusions to which no
21
     response is required. To the extent a response is required, it is denied.
22
           133. In answering the allegations contained in Paragraph 133 of Plaintiffs’
23

24   DEFENDANT OZZIE KNEZOVICH’S SECOND AMENDED
     ANSWER & AFFIRMATIVE DEFENSES – Page 23 of 28
     Case 2:20-cv-00197-TOR       ECF No. 36    filed 12/04/20   PageID.1154 Page 24 of 28




1    Second Amended Complaint, Paragraph 133 asserts legal conclusions to which no
2    response is required. To the extent a response is required, it is denied.
3
                                           COUNT III
4
                 Violation of the First Amendment of the U.S. Constitution
5                                       (Free Speech)
6
           134. Defendant realleges each and every previous answers as if fully set forth
7
     herein.
8
           135. In answering the allegations contained in Paragraph 135 of Plaintiffs’
9

10
     Second Amended Complaint, Paragraph 135 asserts legal conclusions to which no

11   response is required. To the extent a response is required, it is denied.

12         136. In answering the allegations contained in Paragraph 136 of Plaintiffs’
13
     Second Amended Complaint, Paragraph 136 asserts legal conclusions to which no
14
     response is required. To the extent a response is required, it is denied.
15
           137. In answering the allegations contained in Paragraph 137 of Plaintiffs’
16

17
     Second Amended Complaint, Paragraph 137 asserts legal conclusions to which no

18   response is required. To the extent a response is required, it is denied.

19         138. In answering the allegations contained in Paragraph 138 of Plaintiffs’
20
     Second Amended Complaint, Paragraph 138 asserts legal conclusions to which no
21
     response is required. To the extent a response is required, it is denied.
22
           139. In answering the allegations contained in Paragraph 139 of Plaintiffs’
23

24   DEFENDANT OZZIE KNEZOVICH’S SECOND AMENDED
     ANSWER & AFFIRMATIVE DEFENSES – Page 24 of 28
     Case 2:20-cv-00197-TOR        ECF No. 36     filed 12/04/20   PageID.1155 Page 25 of 28




1    Second Amended Complaint, Paragraph 139 asserts legal conclusions to which no
2    response is required. To the extent a response is required, it is denied.
3
            140. In answering the allegations contained in Paragraph 140 of Plaintiffs’
4
     Second Amended Complaint, Paragraph 140 asserts legal conclusions to which no
5
     response is required. To the extent a response is required, it is denied.
6

7           141. In answering the allegations contained in Paragraph 141 of Plaintiffs’

8    Second Amended Complaint, Paragraph 141 asserts legal conclusions to which no
9    response is required. To the extent a response is required, it is denied.
10
                                     PRAYER FOR RELIEF
11
            The four paragraphs (a-e) in this part of the Complaint constitute Plaintiffs’
12
     request for relief, to which no response is required. To the extent a response is required,
13

14   State Defendants denies that Plaintiffs are entitled to the relief requested or to any relief

15   whatsoever.
16

17                                AFFIRMATIVE DEFENSES

18          Defendant having previously answered Plaintiffs’ Second Amended Complaint,

19   set forth the following by way of Affirmative Defenses:
20
            1.1    None of the actions described in Plaintiffs’ Second Amended Complaint
21
     constitute a violation of Plaintiffs’ state, federal, constitutional or statutory rights by
22
     Defendant.
23

24   DEFENDANT OZZIE KNEZOVICH’S SECOND AMENDED
     ANSWER & AFFIRMATIVE DEFENSES – Page 25 of 28
     Case 2:20-cv-00197-TOR      ECF No. 36     filed 12/04/20   PageID.1156 Page 26 of 28




1          1.2    Defendant’s actions in this case did not violate any of Plaintiffs’ clearly
2    established constitutional rights, thereby entitling Defendant to qualified immunity, or
3
     alternatively absolute immunity.
4
           1.3    Plaintiffs’ Second Amended Complaint seeks to impose duties on
5
     Defendant that are not required by law.
6

7          1.4    Plaintiffs’ Second Amended Complaint alleges a number of causes of

8    action which fail to state a claim for which relief can be granted.
9          1.5    Plaintiffs’ injuries, if any, were proximately caused by an independent
10
     intervening cause for which Defendant is not liable.
11
           1.6    The sole and proximate cause of any damages to Plaintiff, if any exist,
12
     was his own intentional and/or negligent acts or those of other unnamed tortfeasors,
13

14   and his damages, if any, must be reduced proportionately.

15         1.7    If Plaintiff incurred any damages, which is expressly denied, Plaintiff
16   failed to mitigate his damages, thereby barring or reducing any recovery.
17
           1.8    Defendant reserves the right to raise such further and additional defenses
18
     or counterclaims as may be available upon facts to be developed in discovery and/or
19
     applicable substantive law and to amend this Answer.
20

21         WHEREFORE, Defendant having previously provided their answer to

22   Plaintiffs’ factual allegations and having set forth their affirmative defenses, request
23   the following relief:
24   DEFENDANT OZZIE KNEZOVICH’S SECOND AMENDED
     ANSWER & AFFIRMATIVE DEFENSES – Page 26 of 28
     Case 2:20-cv-00197-TOR      ECF No. 36      filed 12/04/20   PageID.1157 Page 27 of 28




1          1.     That Plaintiffs’ Second Amended Complaint be dismissed with prejudice
2    and Plaintiff taking nothing thereby; and
3
           2.     For such further and other relief that the Court deems just and equitable
4
     in the premises.
5
           DATED this 4th day of December, 2020
6

7                                             LAWRENCE H. HASKELL
                                              Spokane County Prosecuting Attorney
8

9                                              s/Christopher Anderson
                                              Christopher Anderson, WSBA#45361
10                                            Attorneys for Defendant Ozzie Knezovich
                                              Spokane County Prosecuting Atty’s Office
11
                                              W. 1115 Broadway Avenue
12                                            Spokane, Washington 99260
                                              Telephone: (509) 477-5764
13                                            Fax: (509) 477-3672
                                              Email: canderson@spokanecounty.org
14

15

16

17

18

19

20

21

22

23

24   DEFENDANT OZZIE KNEZOVICH’S SECOND AMENDED
     ANSWER & AFFIRMATIVE DEFENSES – Page 27 of 28
     Case 2:20-cv-00197-TOR      ECF No. 36     filed 12/04/20   PageID.1158 Page 28 of 28




1
                               CERTIFICATE OF SERVICE
2

3
           I hereby certify that on December 4, 2020, I electronically filed the
4
     foregoing with the Clerk of the Court using the CM/ECF System, which in turn
5
     automatically generated a Notice of Electronic Filing (NEF) to all parties in the
6

7    case who are registered users of the CM/ECF system. The NEF for the foregoing

8    specifically identifies recipients of electronic notice.
9

10
                                              LAWRENCE H. HASKELL
                                              Spokane County Prosecuting Attorney
11

12
                                               s/Christopher Anderson
                                              Christopher Anderson, WSBA#45361
13                                            Attorneys for Defendant Ozzie Knezovich
                                              Spokane County Prosecuting Atty’s Office
14                                            W. 1115 Broadway Avenue
                                              Spokane, Washington 99260
15
                                              Telephone: (509) 477-5764
16                                            Fax: (509) 477-3672
                                              Email: canderson@spokanecounty.org
17

18

19

20

21

22

23

24   DEFENDANT OZZIE KNEZOVICH’S SECOND AMENDED
     ANSWER & AFFIRMATIVE DEFENSES – Page 28 of 28
